     Case 1:20-cv-00644-NONE-SKO Document 41 Filed 02/18/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KARLA BADAY,                                     No. 1:20-cv-00644-NONE-SKO
12                       Plaintiff,                    ORDER DIRECTING THE CLERK TO
                                                       TERMINATE DEFENDANT DANIEL
13           v.                                        BROWN
14    COUNTY OF KINGS, et. al.,                        (Doc. 38)
15                       Defendants.
16

17
            On February 17, 2021, the parties filed a stipulation dismissing Defendant Brown, without
18
     prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A). (Doc. 38.)
19
            In relevant part, Rule 41(a)(1)(A) provides as follows:
20
            [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
21          dismissal before the opposing party serves either an answer or a motion for
22          summary judgment; or (ii) a stipulation of dismissal signed by all parties who have
            appeared.
23
     Fed. R. Civ. P. 41(a)(1)(A). “The plaintiff may dismiss some or all of the defendants, or some or
24
     all of his claims, through a Rule 41(a)(1) notice,” and the dismissal “automatically terminates the
25
     action as to the defendants who are the subjects of the notice.” Wilson v. City of San Jose, 111
26
     F.3d 688, 692 (9th Cir. 1997).
27
            Because the parties filed a stipulation of dismissal without prejudice under Rule
28
     Case 1:20-cv-00644-NONE-SKO Document 41 Filed 02/18/21 Page 2 of 2


 1   41(a)(1)(A)(ii), this case has automatically terminated as to Defendant Daniel Brown. Fed. R. Civ.

 2   P. 41(a)(1)(A). Accordingly, the Clerk of the Court is directed to TERMINATE Defendant Daniel

 3   Brown.

 4            This case shall remain OPEN pending resolution of Plaintiff’s case against the remaining

 5   defendants.

 6
     IT IS SO ORDERED.
 7

 8   Dated:     February 18, 2021                                /s/   Sheila K. Oberto            .
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
